Citation Nr: 0105373	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  98-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of 
hepatitis.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March to September 
1973, and he had 20 years, 7 months, and 22 days of prior 
service, which has not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a RO decision which denied the veteran's 
application to reopen a claim of service connection for a low 
back disability.  This matter also arises from a March 1999 
RO decision which denied his claim of service connection for 
asthma, and a November 1999 RO decision which denied his 
claims of service connection for hypertension and residuals 
of hepatitis. 

The main body of the present Board decision concerns the 
veteran's application to reopen a claim of service connection 
for a low back disability.  His claims of service connection 
for asthma, hypertension, and residuals of hepatitis are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  An unappealed RO decision in November 1973 denied the 
veteran's claim of service connection for a low back 
disability.

2.  Evidence submitted subsequent to the November 1973 RO 
denial of the claim of service connection for a low back 
disability bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
low back disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of service connection for a low back disability has 
been submitted.  38 U.S.C.A. § 5108, (West 1991); 38 C.F.R. 
§ 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March to September 
1973, and he had 20 years, 7 months, and 22 days of prior 
service, which has not yet been verified.

A review of the veteran's service medical records reveals 
that his spine was normal on induction examination in 
February 1953.  Service medical records, dated in March and 
April 1955, reflect he was treated for a back strain.  A 
January 1959 medical record reflects that he reported having 
hurt his back while loading and unloading heavy material.  On 
examination, he had back tenderness.  A diagnosis was not 
made.  In October 1960, he reported he experienced sharp pain 
of the back after lifting a barrel of antifreeze.  It was 
concluded he had a strain of the deep muscles of the back.  
In July 1966, he complained of a back ache of 3 days 
duration.  A few days later, it was noted that he was doing 
better.  In January 1973, he complained of back problems, and 
it was noted he had chronic, recurrent low back pain.  On a 
March 1973 separation examination report, his spine was noted 
as normal.  On an associated medical history form, he 
reported having recurrent back pain.  It was noted that the 
history of back pain referred to pulled muscles in 1960.

By a November 1973 RO decision, service connection for a low 
back disability was denied.  He was notified of the adverse 
decision in a December 1973 letter, but he did not appeal.  
Evidence received since this decision is summarized below.

Private treatment records, dated in 1996, show that the 
veteran reported a history of having injured his back years 
earlier.

In July 1997, the veteran underwent an examination at the 
Moore Orthopedic Clinic.  During the examination, the veteran 
reported that he had intermittent problems with his back 
since sustaining an injury in 1960, while on active duty.  It 
was noted that he had no back injuries other than his 1960 
accident.  Following an examination, it was noted that he had 
back pain, which was possibly discogenic in origin, and which 
was secondary to degenerative disc disease.

Private treatment records, dated in 1997, show that the 
veteran was seen for back problems.

At a January 1999 RO hearing, the veteran testified that he 
did not have back problems prior to service.  In 1959, while 
he was in service, he related he was setting up a 55 gallon 
drum of antifreeze when his back "went out" on him.  He 
related he was hospitalized and was told he had pulled 
muscles.  He said he periodically went to sick call for back 
pain.  He related he has had back problems ever since.  When 
he was examined for separation purposes, he said his back was 
not bothering him that severely, but that such later 
progressed in intensity.  He related he had not sustained a 
back injury after his discharge.  He has indicated that he 
receives current treatment for his back. 

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In November 1973, the RO denied the veteran's claim of 
service connection for a low back disability.  The November 
1973 RO decision was not appealed and must be considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

When the RO denied the veteran's claim of service connection 
for a low back disability in November 1973, the only medical 
evidence that was considered was the veteran's service 
medical records.  His service medical records show that he 
was treated for back problems on a number of occasions during 
service.  In March and April 1955, he was treated for a back 
strain.  In January 1959, he reported having back problems 
after loading and unloading heavy material.  In October 1960, 
he related he had sharp pain of the back after lifting a 
barrel of antifreeze; and he was diagnosed as having a strain 
of the deep muscles of the back.  In July 1966, he reported 
he had a back ache.  On separation examination in March 1973, 
his spine was normal. 

Since the November 1973 RO decision was rendered, additional 
evidence has been received which consists of private 
treatment records, dated in the 1990s, which reflect a 
current diagnosis of a low back disability.  These medical 
records constitute new and material evidence since post-
service evidence of a low back disability was not previously 
on file when the RO rendered its November 1973 decision.  
38 C.F.R. § 3.156.

Evidence submitted since the November 1973 RO decision also 
includes the veteran's statements and testimony at a January 
1999 RO hearing, which is to the effect that he hurt his back 
when he was lifting a 55 gallon drum of antifreeze.  He said 
he was told he had pulled muscles.  He also described the 
progression of his condition after service.  These general 
assertions are new as such were not considered by the RO when 
it rendered its November 1973 decision.  The hearing 
testimony is material as it details the nature of the 
condition in service as well as  suggests that there was 
continuity of symptomatology since his service discharge.  It 
is concluded that the veteran's statements and testimony 
constitute new and material evidence.  The testimony is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a low back disability.  38 C.F.R. § 3.156.

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a low back disability, the 
claim is reopened.



REMAND

As noted in the discussion above, the veteran's claim of 
service connection for a low back disability was reopened on 
the basis that new and material evidence had been submitted.  
The next step is to address the question of whether service 
connection is warranted.  However, before this question can 
be answered further development must be performed.  
Specifically, the veteran should be afforded a VA examination 
which addresses the nature and etiology of his back 
disability.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Additionally, outstanding medical records should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard, to his claim of service connection for asthma, 
it is noted that the veteran has reported having received 
treatment for asthma while in service.  A review of his 
service medical records reveals extensive treatment for 
respiratory problems, including allergic rhinitis, but no 
specific findings of asthma.  Shortly after his discharge, 
from 1974 onward, he was repeatedly diagnosed as having both 
allergic rhinitis and asthma.  The case must now be remanded 
so that the veteran may be afforded a VA examination in order 
to determine the etiology of asthma, including whether such 
was incurred in service, or caused or aggravated by his 
service-connected allergic rhinitis.  Allen v. Brown, 7 Vet. 
App. 439 (1995); Green, supra.  Additionally, outstanding 
medical records should be obtained.  Murincsak, supra.

The veteran attributes his current hypertension to his 
military service.  A review of his service medical records 
shows that on enlistment examination in February 1953, his 
blood pressure was 114/80.  Hypertension was not diagnosed.  
On an associated medical history form, the veteran indicated 
he had a medical history of high blood pressure.  He also 
reported he had been diagnosed as having high blood pressure 
by a doctor.  A January 1957 examination report shows that 
the veteran had a history of high blood pressure in 1952, but 
none since then.  At the time of his separation examination, 
his blood pressure was 138/86 and hypertension was not 
diagnosed.  In sum, during the course of his 20 year period 
of service, the veteran was never diagnosed as having 
hypertension.  The first indication in the claims file of 
hypertension comes in the 1980s.  As the etiology of the 
veteran's current hypertension is unclear, he should be 
afforded a VA examination which addresses the etiology of his 
hypertension.  The examination should address the matter of 
whether his hypertension was incurred in or aggravated during 
service.  Allen, supra; Green, supra.  Additionally, 
outstanding medical records should be obtained.  Murincsak, 
supra. 

A review of the veteran's service medical records shows that 
he contracted hepatitis in June 1956 and was hospitalized for 
many weeks.  The discharge diagnosis was infectious hepatitis 
with jaundice.  Later service medical records reflect that he 
had no complications or sequale as a result of hepatitis.  At 
a March 2000 RO hearing, the veteran related that he has 
current hepatitis residuals, including the inability to 
donate blood as well as a low platelet count.  Since the 
veteran has not yet been afforded a VA examination, one 
should now be afforded in order to reconcile the matter of 
whether or not the veteran currently has residuals of 
hepatitis.  Green, supra.  Additionally, outstanding medical 
records should be obtained.  Murincsak, supra. 

In November 1999, the RO granted the veteran's claim of 
service connection for allergic or vasomotor rhinitis and 
assigned a 10 percent rating for such.  In August 2000, the 
veteran filed a timely notice of disagreement (via a VA Form 
646) with this rating decision.  In a January 2001 informal 
hearing presentation, he again, indicated his desire to 
pursue a higher rating for rhinitis.  As the veteran has not 
yet been furnished with a SOC, appropriate action must be 
taken.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Efforts are also warranted to verify the veteran's active 
service.

Additional matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand is required to assure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is again REMANDED to the RO for the 
following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.
 
2.  The RO should verify the dates and 
character of the veteran's service.  

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including but not limited 
to any pre-service medical records 
regarding treatment for high blood 
pressure.  Additionally, any relevant 
medical records regarding treatment for 
asthma from the veteran's private 
physician, R.D.M., M.D., of Columbia, 
South Carolina, should also be obtained.

4.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and etiology of any low back 
disability.  The claims folder and a copy 
of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All findings 
should be reported in detail.  The 
examiner should address the following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran have a low back 
disability?
 
c.  Is it at least as likely as not that 
any low back disability is a result of a 
disease or injury he had in service?  

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

5.  The veteran should be scheduled for a 
VA respiratory examination to evaluate 
the nature and etiology of any asthma.  
The claims folder and a copy of the 
Board's remand must be made available to 
the examiner for review prior to the 
examination.  All findings should be 
reported in detail.  The examiner should 
provide an answer to the following 
questions:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran have asthma?
 
c.  Is it at least as likely as not that 
any asthma is a result of a disease or 
injury he had in service?  

d.  Is it at least as likely as not that 
any asthma was caused by, or increased in 
severity as a result of, his allergic 
rhinitis?

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

6.  The veteran should be scheduled for a 
VA cardiovascular examination to evaluate 
the nature and etiology of hypertension.  
The claims folder and a copy of the 
Board's remand must be made available to 
the examiner for review prior to the 
examination.  All findings should be 
reported in detail.  The examiner should 
provide an answer to the following 
questions:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran have chronic 
hypertension?

c.  What is the date of onset of 
hypertension?

d.  If it is determined that hypertension 
preexisted service, did such increase in 
severity beyond the normal progression of 
such condition during his period of 
service.

e.  If hypertension did not preexist 
service, it at least as likely as not 
that any hypertension is a result of a 
disease or injury he had in service? 

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

7.  The veteran should be scheduled for a 
VA examination to evaluate whether he has 
any hepatitis residuals.  The claims 
folder and a copy of the Board's remand 
must be made available to the examiner 
for review prior to the examination.  All 
findings should be reported in detail.  
The examiner should provide an answer to 
the following questions:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran have any residuals 
of hepatitis?
 
If it is not feasible to answer the above 
listed question, this should be so 
stated. 

The veteran must be properly informed of 
his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

8.  The RO should issue the veteran a 
statement of the case with respect to his 
claim for a higher rating for allergic 
rhinitis, to include notification of the 
need to timely file a substantive appeal 
to perfect his appeal on these issues.

9.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

10.  After the development requested 
above has been completed, the RO should 
review the veteran's claims folder and 
ensure that all the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.

11.  The RO should readjudicate the 
claims of service connection.  The entire 
claims file must be reviewed prior to any 
adjudicatory action.  If the claim is 
denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence, including all medical evidence 
and statements added to claims folder 
since the last statement of the case), 
and given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



